           Case 2:20-cv-00219-MHH Document 1 Filed 02/18/20 Page 1 of 9                  FILED
                                                                                2020 Feb-19 AM 09:46
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

PHILLIP KNOX ,          )
                        )
      Plaintiff,        )
                        )                    CASE NO.:
         v.             )
                        )                    JURY DEMAND
MARRIOTT INTERNATIONAL, )
INC. d/b/a SHERATON     )
BIRMINGHAM HOTEL        )
                        )
     Defendant.         )


                                  COMPLAINT


      COMES NOW the Plaintiff, Phillip Knox (“Mr. Knox” or “Plaintiff”), by

and through his undersigned counsel, and files this Complaint against the Defendant,

Marriott International, Inc. d/b/a Sheraton Birmingham Hotel (“Sheraton” or

“Defendant”). As grounds for this Complaint, Plaintiff states the following:

                           JURISDICTION & VENUE

      1.      This is a suit authorized and brought to secure protection of and to

redress the deprivation of rights secured by Title VII of the Act of Congress known

as the “Civil Rights Act of 1964,” codified at 42 U.S.C. § 2000e et seq., as amended

by the “Civil Rights Act of 1991,” (“Title VII”).

      2.      Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1343.
           Case 2:20-cv-00219-MHH Document 1 Filed 02/18/20 Page 2 of 9




      3.      The unlawful employment practices alleged in this Complaint were

committed in Jefferson County, in the Northern District of Alabama; therefore,

venue lies within the Northern District of Alabama, pursuant to 28 U.S.C. § 1391.

                          ADMINISTRATIVE EXHAUSTION

      4.      Plaintiff filed a Charge of Discrimination with the United States Equal

Employment Opportunity Commission (“EEOC”) on or about May 1, 2019. (See

Exhibit “A”). Charge No. 420-2019-02034 (the “First Charge”) alleged that the

Plaintiff was being subjected to disparate terms and conditions of his employment,

based on his gender, race, sexual orientation, and disability.

      5.      The EEOC issued a Dismissal and Notice of Rights (the “First RTS

Notice”) for the First Charge on November 19, 2019. (See Exhibit “B”).

      6.      Plaintiff subsequently filed a Charge of Discrimination with the EEOC

on or about August 9, 2019. (See Exhibit “C”). Charge No. 420-2019-03183 (the

“Second Charge”) alleged that Plaintiff was being subjected to continued

discrimination and retaliation by Defendant for filing his First Charge of

Discrimination.

      7.      The EEOC issued a Dismissal and Notice of Rights (the “Second RTS

Notice”) for the Second Charge on November 19, 2019. (See Exhibit “D”).

      8.      This Complaint is filed within ninety (90) days of Plaintiff’s receipt of

the RTS Notices for the First and Second Charges.


                                           2
           Case 2:20-cv-00219-MHH Document 1 Filed 02/18/20 Page 3 of 9




      9.      Plaintiff has thus exhausted all administrative remedies available prior

to filing this Complaint.

                                          PARTIES

      10.     Plaintiff is a citizen of the United States of America, who currently

resides in Jefferson County, Alabama.

      11.     Plaintiff is over the age of nineteen (19) years.

      12.     Defendant is an entity with its principal headquarters located in

Bethesda, Maryland.

      13.     Defendant is an employer in the State of Alabama within the meaning

of 42 U.S.C. § 2000e(b), in that it engages in an industry affecting commerce and

employed fifteen (15) or more employees for the requisite duration under Title VII.

      14.     Defendant does substantial business at its location in Birmingham,

Alabama (Sheraton Birmingham Hotel), located at 2101 Richard Arrington Jr. Blvd

N., Birmingham, AL 35203.

      15.     Defendant was Plaintiff’s employer during all times relevant to this

Complaint.

                               FACTUAL ALLEGATIONS

      16.     Plaintiff re-alleges and incorporates by reference paragraphs one (1)

through fifteen (15) above with the same force and effect as if fully set out in specific

detail herein below.


                                           3
         Case 2:20-cv-00219-MHH Document 1 Filed 02/18/20 Page 4 of 9




      17.    Plaintiff is homosexual, African American, male, and disabled.

      18.    In or around October 2014, Defendant hired Plaintiff as a server at its

Sheraton Birmingham Hotel location.

      19.    Plaintiff was the only male server at this location.

      20.    Over the course of his employment with the Defendant, Plaintiff

endured constant harassment and embarrassment by his male and female coworkers

due to his sex, race, sexual orientation and disability status.

      21.    Many coworkers routinely called Plaintiff disparaging names, often

referencing Plaintiff’s sexual orientation.

      22.    These names included, “skittles”, “taste the rainbow”, and “bastard.”

      23.    Plaintiff's supervisor witnessed the derogatory name calling, but failed

to address the harassment.

      24.    In addition to the sexually suggestive name calling, three (3) of

Defendant’s employees, Margaret Kirksey, Shayla Parks, and Erin Williams, made

comments about Plaintiff’s race.

      25.    These comments included, “you’re not even black, you’ve been white-

washed.”

      26.    Plaintiff reported the harassment on two (2) different occasions to

Defendant’s Human Resources Representatives Gideon Packianathan (“Mr.

Packianathan”) and Elizabeth Benson (“Ms. Benson”).


                                              4
          Case 2:20-cv-00219-MHH Document 1 Filed 02/18/20 Page 5 of 9




        27.   Plaintiff filed his first internal complaint in or around mid-February

2019.

        28.   Specifically, Plaintiff reported that one of the harassers threated to

“fucking end” Plaintiff’s life.

        29.   In response, Mr. Packianathan stated, “what, do you not cuss at work?”

        30.   Defendant dismissed Plaintiff’s complaint and failed to investigate or

otherwise address the harassment.

        31.   Consequently, the harassment only got worse.

        32.   On or about April 1, 2019, Plaintiff filed another internal complaint

with Human Resources.

        33.   As with the first complaint, Defendant disregarded Plaintiff’s

complaints and failed to address the misconduct in any way.

        34.   Finding no internal relief, Plaintiff contacted the EEOC to report his

employer’s discriminatory treatment.

        35.   As mentioned above, Plaintiff filed his First Charge with the EEOC on

or about May 1, 2019.

        36.   After filing his First Charge, Plaintiff was subjected to retaliation by his

employer.




                                            5
         Case 2:20-cv-00219-MHH Document 1 Filed 02/18/20 Page 6 of 9




      37.    On or about July 9, 2019, Plaintiff was written up for alleged

“attendance issues”; specifically, Defendant alleged that Plaintiff was a “no call/no

show” on July 9, 2019.

      38.    However, Defendant’s allegation is patently false; Plaintiff called into

work and reported that he was taking a sick day for July 9, 2019.

      39.    Immediately after receiving the write up, Defendant suspended Plaintiff

for the same alleged “attendance issue.”

      40.    However, as stated above, Plaintiff was not a “no call/no show” as

alleged because Plaintiff called in sick for the day in question.

      41.    Defendant did not follow-up with Plaintiff or otherwise advise him

about his suspension or alleged attendance issues.

      42.    Instead, on July 17, 2019, Defendant summarily terminated Plaintiff’s

employment, citing the same alleged attendance violation that Defendant relied on

in issuing Plaintiff’s write-up and suspension.

      43.    At that time, Plaintiff received a call from Ms. Benson informing him

that his employment had been terminated because of his attendance.

      44.    Notably, many of Plaintiff’s female similarly situated coworkers

committed significantly more attendance violations than Plaintiff but were not

disciplined, let alone terminated.




                                           6
         Case 2:20-cv-00219-MHH Document 1 Filed 02/18/20 Page 7 of 9




      45.    But for Plaintiff filing his First Charge with the EEOC, Defendant

would not have disciplined, and ultimately terminated, Plaintiff for the alleged

attendance violations.

             COUNT I: RETALIATION IN VIOLATION OF TITLE VII

      46.     Plaintiff re-alleges and incorporates by reference paragraphs one (1)

through forty-five (45) above with the same force and effect as if fully set out in

specific detail herein below.

      47.    Plaintiff is homosexual, African American, male, and disabled.

      48.    As such, Plaintiff is a member of several protected classes.

      49.    Plaintiff engaged in protected activity by filing the First Charge with

the EEOC on or about May 1, 2019, alleging discrimination on the basis of his race,

sex, and disability status.

      50.    Almost immediately after, Defendant subjected Plaintiff to increased

scrutiny and hostility at work.

      51.    On or about July 9, 2019, Defendant issued Plaintiff a write-up for an

alleged attendance violation, stating that Plaintiff was a “no call/no show.”

      52.    This allegation is patently false; Plaintiff called in sick on July 9, 2019.

      53.     Defendant then suspended Plaintiff for the very same alleged violation.

      54.    Defendant failed to communicate with Plaintiff regarding his

suspension and write-up.


                                           7
            Case 2:20-cv-00219-MHH Document 1 Filed 02/18/20 Page 8 of 9




       55.     On or about July 17, 2019, Defendant summarily terminated Plaintiff’s

employment, citing the same alleged attendance violation from July 9, 2019.

       56.     Notably, Plaintiff was not a “no call/no show”; Plaintiff called in sick

on the day in question.

       57.     Defendant’s stated reason(s) for disciplining and ultimately terminating

Plaintiff are merely pretext for Defendant’s actual retaliatory reasons for terminating

Plaintiff; namely, the fact that he filed a Charge of Discrimination with the EEOC.

       58.     Defendant subjected Plaintiff to retaliation because he participated in

protected activity by filing a Charge of Discrimination with the EEOC.

       59.     As a result of Defendant’s retaliation, Plaintiff has been deprived of

income. The conduct described above also causes Plaintiff emotional distress,

mental anguish, loss of enjoyment of life, inconvenience, and embarrassment.

       WHEREFORE premises considered, Plaintiff demands judgment against

Defendant for wage damages, compensatory damages, punitive damages,

consequential damages, incidental damages, the costs of this action, interest,

attorney’s fees, and any other, further, and different relief to which he may be

entitled.



       PLAINTIFF DEMANDS TRIAL BY STRUCK JURY.




                                           8
        Case 2:20-cv-00219-MHH Document 1 Filed 02/18/20 Page 9 of 9




                                     Respectfully submitted,


                                     s/ Joshua A. Wrady
                                     Joshua A. Wrady (ASB-9617-J68W)
                                     Courtney B. Crampton (ASB-3685-J61X)
                                     Attorneys for Plaintiff


WRADY MICHEL & KING
505 20th Street North, Suite 1650
Birmingham, Alabama 35203
Joshua@wmalabamalaw.com
Courtney@wmalabamalaw.com
Tel: (205) 980-5704
Fax: (205) 994-2819



DEFENDANT TO BE SERVED BY PROCESS SERVER AT THE
FOLLOWING ADDRESS:

Marriott International, Inc.
CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104




                                     9
